DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) filed 11/9/2020.
Claims 1 and 19 are amended by this Examiner’s Amendment.
Claims 1, 4-11, 19, and 21-26 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Ms. Qionghua Weng on 5/7/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 6:
line 17: replace “data objects in the first file folder” with “data objects stored in the first file folder”
line 18: replace “data objects in the second file folder” with “data objects stored in the second file folder”
lines 19-20: replace the text of lines 19-20 with “the plurality of attributes are only obtained from the first plurality of data objects stored in the first file folder and not from the second plurality of data objects stored in the second file folder.”
)Currently Amended)
line 10: replace “the object set” with “the first object set”
line 21: replace “data objects in the first file” with “data objects stored in the first file:
line 22: replace “data objects in the second file folder” with “data objects stored in the second file folder:
lines 23-25: replace the text of lines 23-25 with “the plurality of attributes are only obtained from the first plurality of data objects stored in the first file folder and not from the second plurality of data objects stored in the second file folder.”
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and reliability by implementing a technique that allows a user to specify particular data to transmit between storage locations or that allows the system to intelligently determine priority and transmission ordering of the particular data being transmitted between storage locations.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2006/0259568 (“Jagathesan”) in view of U.S. Patent No. 8316065 (“Nemoto”) in view of USPGPUB 2018/0176301 (“Rosier”) and further in view of non-patent literature “Achieving Efficient and Secure Data Acquisition for Cloud-Supported Internet of Things in Smart Grid” (“Guan”).  The combination of Jagathesan, Nemoto, Rosier, and Guan teaches a system that stores data and migrates the stored data among storage locations.
The combination of Jagathesan, Nemoto, Rosier, and Guan neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of “…transmitting each data object in the first object set to the second storage area in a second sequence, the first data object being a starting object in the second sequence, and the second sequence being different from the first sequence; wherein: the first object set includes a first file folder and a second file folder, the plurality of data objects includes a first plurality of data objects stored in the first file folder and a second plurality of data objects stored in the second file folder; and the plurality of attributes are only obtained from the first plurality of data objects stored in the first file folder and not from the second plurality of data objects stored in .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135